Citation Nr: 1009409	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-14 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left 
ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the Veteran's application to reopen a 
claim for service connection for a left ankle sprain.  

In March 2008, the RO provided a Statement of the Case (SOC), 
granting the Veteran's application to reopen the claim for a 
left ankle sprain, but denying the reopened claim.  
Regardless of the RO's action regarding reopening the 
Veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (1996) (finding that the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).

The appellant testified at a Travel board hearing in December 
2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  An April 1947 decision of the Board of Veterans' Appeals 
denied the Veteran's original claim for service connection 
for a left ankle sprain.

2.  Some of the evidence received since the last final 
decision of record regarding the Veteran's claim for 
entitlement to service connection for a left ankle sprain was 
not previously submitted to agency decisionmakers, relates to 
an unestablished fact necessary to substantiate the claim 
seeking service connection for a left ankle sprain, and 
raises a reasonable possibility of substantiating the claim.

3.  The evidence indicates that the Veteran's current left 
ankle disorder is related to a left ankle sprain experienced 
during service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of service connection for left ankle disability is 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2008)

2.  Service connection for a left ankle disability is 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes the VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of that portion of the Veteran's claim, there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice timing or content is harmless.  Accordingly, 
the Board will address the merits of the claim.

New and Material Evidence; Service Connection

a.  Factual Background.  Historically, the Veteran's claim 
for service connection for a left ankle sprain was denied by 
the Board in a merits decision issued in April 1947.  The 
Veteran's central contention is that he sprained his ankle 
during service, thereby incurring a chronic ankle disorder.  
In its April 1947 decision, the Board noted that the 
Veteran's service treatment records indicated treatment for a 
left ankle injury in October 1943.  The Board, however, noted 
that the record of evidence did not contain any further 
evidence regarding treatment for an ankle disorder and a VA 
medical examination report did not indicate any residuals.  

Reviewing the evidence on file at the time of the Board's 
April 1947 decision denying the Veteran's claim, in an 
October 1943 service treatment record, the examiner diagnosed 
a moderate sprain of the left ankle, accidentally incurred 
when the Veteran jumped into a ravine during combat training.  
The Veteran stayed in the hospital for treatment for this 
injury from October 13 through October 21, 1943.  At the time 
of the Board's April 1947 decision, no other service and VA 
treatment records indicated a diagnosis or treatment for an 
ankle disorder.

Reviewing the evidence submitted since the April 1947 Board 
decision, in a June 2005 VA treatment record, specifically a 
left ankle X-ray report, an examiner noted moderately 
advanced degenerative arthritis of the talotibial joint with 
lateral deviation of the talus and areas of soft tissue 
ossification around the medial and lateral malleoli.  

In a September 2005 VA medical examination report, the 
Veteran reported that, during basic training in October 1943, 
he twisted his ankle, resulting in significant swelling and 
pain on movement.  He stated that this discomfort had 
increased over the past three to four years.  After a 
physical examination, the examiner described the left ankle 
as "weak," and noted that it limited the Veteran's ability 
to walk for long distances due to pain and discomfort.  The 
examiner noted that it was possible that the Veteran's in-
service left ankle sprain could be contributing to further 
degenerative arthritic changes, as noted in the June 2005 X-
ray report.  

In an additional September 2005 VA medical examination 
report, the Veteran again reported that he had twisted his 
ankle in October 1943.  The examiner, however, indicated that 
the claims file did not contain any treatment records 
regarding this injury.  After a physical examination, the 
examiner noted severe deformity of the ankle joint.  The 
examiner stated that, based on his observations and the 
Veteran's oral history, it was likely that the Veteran's 
current ankle pain and pathology were related to the 
described in-service trauma.  The examiner, however, again 
noted that there were no notes in the claims file regarding 
an injury during basic training.  The examiner stated that 
the results of his examination should be correlated with the 
service treatment records to confirm that the Veteran's 
injury occurred as the Veteran related.  If the examination 
and the Veteran's reported history could be correlated, the 
examiner stated that there would be a cross relationship 
between the Veteran's ankle injury at basic training and his 
current left ankle disability.  

At the December 2009 Board hearing, the Veteran testified 
that he had suffered discomfort during service after the 
ankle injury, but did not seek further treatment because he 
wished to do his duty.  He stated that he had experienced 
constant ankle discomfort since service.  

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  
However, 38 U.S.C.A. § 5108 provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  Hence, 
before reaching the issue of whether service connection is 
warranted, the Board must first determine whether the claim 
may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-
19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  

(i)  New and Material Evidence.  As noted above, in April 
1947, the Board denied the Veteran's initial claim for 
service connection for a left ankle sprain, based on the lack 
of an affirmative current diagnosis for any residuals of this 
injury.  As such, for evidence to be new and material, it 
would have to tend to show otherwise, i.e., that the Veteran 
had been diagnosed with a left ankle disorder.  

Reviewing the evidence submitted since April 1947, in VA 
treatment records, various examiners consistently diagnosed 
the Veteran as having degenerative arthritis and deformity of 
the left ankle.  

When taken at face value, as is required when determining 
solely whether to reopen a previously denied claim, the Board 
finds that this evidence relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
evidence is new and material and the claim of entitlement to 
service connection for a left ankle disability must be 
reopened.

(ii)  Service Connection.  Having reopened the Veteran's 
claim, the Board finds sufficient evidence to grant service 
connection.  The Board notes that the Veteran's service 
treatment records, included in the claims file, indicate that 
he sprained his ankle during training in October 1943.  The 
Board further notes that, in two separate September 2009 VA 
medical examination reports, an examiner noted degenerative 
changes in the Veteran's ankle.  The Board has no knowledge 
as to why the author of one of these reports indicated that 
the service treatment records of record did not indicate an 
ankle injury during training.  However, based on the 
Veteran's credible description of the in-service injury, this 
examiner still concluded that it was likely that the current 
left ankle disability was related to the in-service injury.  
In view of the foregoing, it is as likely as not that the 
Veteran's current ankle disorder is causally linked to in-
service trauma, specifically an October 1943 injury.  
Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection for a left ankle sprain 
is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

The appeal seeking to reopen a claim of service connection 
for a left ankle sprain is granted.

Entitlement to service connection for a left ankle sprain is 
granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


